Citation Nr: 0828459	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to November 13, 2006 
for an increased rating of 30 percent for left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By way of a December 2006 Supplemental Statement of 
the Case (SSOC), the RO increased the veteran's rating for 
his service connection left knee disability from 20 percent 
to 30 percent effective November 13, 2006. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in April 2008.  A 
transcript of those proceedings is included in the claims 
file.


FINDING OF FACT

The medical evidence does not show that the veteran's left 
knee flexion was limited to less than 15 degrees prior to 
November 13, 2006, nor does it show that the veteran 
experienced instability, subluxation, or ankylosis in his 
left knee.
 

CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 13, 2006, for a 30 percent rating for a left knee 
disability are not met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400; 4.71(a) 
Diagnostic Codes 5256, 5257, 5260, 5261 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2007)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised.  These revisions are effective as of May 30, 2008.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.

Additionally, in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The VCAA letters sent to the veteran in July 2005 and March 
2006 do not meet the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

The veteran was provided with correspondence regarding what 
was needed to support his claim.  Specifically, an April 2006 
Statement of the Case (SOC) provided notice of the rating 
code used to evaluate the veteran's claims.  Based on this 
evidence, a reasonable person can be expected to understand 
from the SOC what was needed to support his increased rating 
claims.  The veteran was afforded an opportunity to respond 
in light of this notice before subsequent adjudication in the 
December 2006 Supplemental Statement of the Case (SSOC). 

After issuance of each notice described above, and 
opportunity for the veteran to respond, the December 2006 
SSOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA treatment records and VA examination reports 
conducted in August 2005 and November 2006.  Also of record 
is various written statements provided by the veteran, and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of these matters, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, 
the Board will adjudicate the claim on the merits.  


II. Analysis

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007). 

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  In making this determination, the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.  Hazan v. Gober, 10 Vet. App. 
511 (1997).

By way of a November 2005 decision, the RO denied the veteran 
a rating in excess of 20 percent for his service connected 
left knee disability.  The veteran filed a timely Notice of 
Disagreement with respect to this decision.  Later, through a 
December 2006 SSOC, the RO increased the veteran's rating for 
his left knee disability from 20 percent to 30 percent 
effective November 13, 2006.  In the SSOC, the veteran was 
notified that if the increased rating satisfied his appeal, 
he may withdraw his appeal by returning an Appeal Status 
Election Form stating that his appeal was satisfied.  The 
veteran returned the Appeal Status Election Form stating that 
the December 2006 SSOC satisfied his appeal.  However, a 
month later, he submitted January 2007 correspondence raising 
a claim for an effective date of November 27, 2005 for a 30 
percent rating for his service connected left knee 
disability.  The veteran contends the severity of his left 
knee disability has approximated the 30 percent rating 
criteria since that time.  Although the veteran submitted an 
Appeal Status Election Form, the Board will accept his 
January 2007 request to rescind its submission, as it 
pertains solely to this issue. 

In order for the veteran to receive an effective date prior 
to November 13, 2006, he must show that his left knee 
disability approximated the criteria for a 30 percent rating 
before that time.  The veteran was assigned a 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  
DC 5260 provides a 10 percent evaluation where knee flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees, and a 
30 percent evaluation is warranted where knee flexion is 
limited to 15 degrees.  The standardized description of joint 
measurements is provided in Plate II under 38 C.F.R. § 4.71. 
Normal extension and flexion of the knee is from 0 to 140 
degrees.

In addition, the following diagnostic codes are also relevant 
to the claim:

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where knee extension is limited to 10 degrees.  A 
20 percent evaluation is warranted where knee extension is 
limited to 15 degrees, and a 30 percent evaluation is 
warranted where knee extension is limited to 20 degrees.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability.  A 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension or slight flexion between 0 degrees and 10 
degrees.

The veteran submitted a statement dated in August 2005.  He 
reported that he has had four surgeries on his left knee and 
still his knee condition continues to be "worse."  Because 
of his knee disorder, the veteran stated that he had to limit 
his activities of daily living.  

The medical evidence includes VA treatment records and VA 
examination reports.  The first VA examination report, dated 
August 2005, shows that the veteran complained of constant 
left knee pain aggravated by walking.  He took Advil as 
needed, but did not experience much relief.  Upon physical 
examination, the veteran's range of motion in his left knee 
was found to be: 30 degrees of flexion with no instability 
and 15 to 90 degrees active and passive motion.  The examiner 
found palpable osteophytes over his patella and in his 
patellofemoral joint.  He was also tender to palpation in the 
anterior aspect of his left knee.  After having the veteran 
walk 20 to 30 feet four times, the veteran maintained the 
same range of motion, but the examiner noted increased pain, 
weakness, and lack of coordination.  Radiographs of the left 
knee revealed severe patellofemoral degenerative joint 
disease with evidence of chronically subluxed patella.  
Additionally, there was mild joint space narrowing and 
subchondral sclerosis in the medial and lateral compartment 
of the left knee.  The examiner diagnosed bilateral knee 
degenerative joint disease.  

VA treatment records from 2004 and 2005 reflect treatment for 
a left ankle injury.  

Most recently, the veteran underwent a November 2006 VA 
examination for his left knee disability.  At the 
examination, the veteran reported experiencing daily pain, 
weakness, instability, and fatigability in his left knee.  
The examiner noted that the veteran used a cane or motorized 
scooter to ambulate longer distances.  Upon physical 
examination, the veteran was found to have tenderness and 
painful movement in his left knee.  His left knee extension 
was limited to zero degrees, and his left knee flexion was 
limited to 95 degrees.  The examiner diagnosed degenerative 
joint disease of the left knee. 

The veteran was afforded an April 2008 Travel Board hearing.  
At the hearing, the veteran reported that years ago he had 
four surgeries on his left knee without any success, that his 
left knee "went out" which prevented him from kneeling at 
church or walking upstairs.  For pain symptoms, he 
occasionally took Advil, but mostly coped with the pain by 
himself.  The veteran stated that his left knee disability 
has been about the same since his last surgery in the early 
1990s.     

After careful consideration of the entire record, the Board 
finds that the medical evidence does not show that the 
veteran's left knee disability approximated the criteria 
necessary for a 30 percent rating prior to November 13, 2006.  
The record documents that the veteran has had a long standing 
left knee disability as reflected by previous surgeries on 
his left knee.  However, there is no medical evidence 
reflecting that his left knee disability approximated the 
criteria for a 30 percent rating under any DC until the 
November 13, 2006 VA examination report.  A prior VA 
examination report, dated August 2005, does not show that the 
veteran's left knee was such a severity to approximate a 30 
percent rating.  VA treatment records from 2004 and 2005 do 
not reflect any complaints or treatments for the veteran's 
left knee disability.  Although the veteran reported that his 
left knee disability has remained constant since his last 
surgery, the present medical evidence does not show his left 
knee disability approximated the criteria for a 30 percent 
rating until November 13, 2006.  Since November 13, 2006 is 
the first date that it is factually ascertainable that the 
veteran's left knee disability approximated the criteria for 
a 30 percent rating, the claim for an effective date prior to 
that time is denied. 


ORDER

An effective date prior to November 13, 2006 for the award of 
an increased rating of 30 percent for service-connected left 
knee disability is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


